439 F.2d 1402
Arliss LAMBDIN, Petitioner,v.UNITED STATES of America, Respondent.
No. 20620.
United States Court of Appeals, Sixth Circuit.
April 6, 1971.

Arliss Lambdin, pro se.
John L. Bowers, Jr., U. S. Atty., W. Thomas Dillard, Asst. U. S. Atty., Knoxville, Tenn., for appellee.
Before PHILLIPS, Chief Judge, and BROOKS and KENT, Circuit Judges.
PER CURIAM.


1
Arliss Lambdin, a federal prisoner, filed a petition for writ of mandamus, seeking to have his sentence adjusted by crediting him with 118 days of pretrial confinement. The District Court dismissed the petition and Lambdin appeals.


2
We affirm for two reasons: A writ of mandamus is not available as a remedy in Lambdin's situation. Sturm v. McGrath, 177 F.2d 472 (10th Cir.). See also, Will v. United States, 389 U.S. 90, 88 S.Ct. 269, 19 L.Ed.2d 305; Rayborn v. Jones, 282 F.2d 410 (6th Cir.).


3
Lambdin, who was convicted in 1957, and received less than the maximum possible sentence, is not entitled to credit for pretrial confinement as a matter of right, for the reasons stated in the opinion of District Judge Robert L. Taylor. See, United States v. Deaton, 364 F.2d 820 (6th Cir.), cert. denied, 386 U.S. 977, 87 S.Ct. 1173, 18 L.Ed.2d 138.


4
Affirmed.